Case 2:18-cv-00325-GW-DFM Document 62 Filed 08/02/21 Page 1 of 1 Page ID #:2932

                                                                       JS-6



                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



  AMOS JACKSON,                           Case No. CV 18-00325-GW (DFM)

           Petitioner,                    JUDGMENT

               v.

  U.S. DISTRICT COURT et al.,

           Respondents.



        Pursuant to the Court’s Order Accepting the Final Report and
  Recommendation of United States Magistrate Judge,
        IT IS ADJUDGED that the Petition is denied, and this action dismissed
  with prejudice.


  Date: August 2, 2021                     ___________________________
                                           GEORGE H. WU
                                           United States District Judge
